Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 1 of 19




       EXHIBIT 4
         Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 2 of 19



Privacy Policy
  web.archive.org/web/20200331050320/https:/zoom.us/privacy


March 29, 2020

Dear Zoomer,

Privacy is an extremely important topic, and we want you to know that at Zoom, we take it
very seriously. Here are the facts about user privacy as it relates to Zoom and your use of
our services:

     We do not sell your personal data. Whether you are a business or a school or an
     individual user, we do not sell your data.

     Your meetings are yours. We do not monitor them or even store them after your
     meeting is done unless we are requested to record and store them by the meeting
     host. We alert participants via both audio and video when they join meetings if the
     host is recording a meeting, and participants have the option to leave the meeting.

     When the meeting is recorded, it is, at the host’s choice, stored either locally on the
     host’s machine or in our Zoom cloud. We have robust and validated access controls to
     prevent unauthorized access to meeting recordings saved to the Zoom cloud.

     Zoom collects only the user data that is required to provide you Zoom services. This
     includes technical and operational support and service improvement. For example, we
     collect information such as a user’s IP address and OS and device details to deliver the
     best possible Zoom experience to you regardless of how and from where you join.

     We do not use data we obtain from your use of our services, including your meetings,
     for any advertising. We do use data we obtain from you when you visit our marketing
     websites, such as zoom.us and zoom.com. You have control over your own cookie
     settings when visiting our marketing websites.

     We are particularly focused on protecting the privacy of K-12 users. Both Zoom’s
     Privacy Policy (attached) and Zoom’s K-12 Schools & Districts Privacy Policy are
     designed to reflect our compliance with the requirements of the Children’s Online
     Privacy Protection Act (COPPA), the Federal Education Rights and Privacy Act (FERPA),
     the California Consumer Privacy Act (CCPA), and other applicable laws.

We are committed to protecting the privacy and security of your personal data. If you have
questions, please contact the privacy team at privacy@zoom.us or the support team at
https://support.zoom.us.

                                                                                                1/18
         Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 3 of 19

Thank you, and safe Zooming!

Aparna Bawa

Chief Legal Officer, Zoom

Zoom Privacy Policy

Zoom is committed to protecting your privacy and ensuring you have a positive experience
when using the services we provide, which we generally refer to as Zoom or Zoom services,
or when visiting our promotional or marketing websites, such as zoom.us and zoom.com.

This policy explains how we handle data, including what we collect and how we obtain it,
how we use it, when and if we disclose it, and some of your options for managing your data
with Zoom. It applies worldwide to all of our subsidiaries and covers all data that you
provide to us, as we describe below.

Information that can be used to identify or be reasonably associated with a specific person
is “personal data”. Where the data described in this policy is personal data, we only disclose
it in the ways we have stated.

In addition to this privacy policy, we have established policies to protect K-12 students using
our services through their schools for their education. For information regarding how Zoom
handles personal data of K-12 students who use Zoom through their schools, who we
generally refer to as school subscribers, please visit: Zoom for K-12 Schools & Districts
Privacy Policy.

Aside from providing services to K-12 students through school subscribers as discussed
above under our Zoom for K-12 Schools & Districts Privacy Policy, Zoom does not knowingly
allow children under the age of 16 to sign up for their own accounts. If you are a parent or
legal guardian and believe your child has given us information, you can contact us at
privacy@zoom.us, and we will take appropriate steps to investigate and address the issue.

This policy and the Zoom for K-12 Schools & Districts Privacy Policy may be updated
periodically because our business, or regulations that apply to Zoom, may change. If we
make any material changes to the way we handle personal data as described here, we will
notify you by posting an updated notice on our website. We encourage you to review this
page regularly for the latest information on our privacy practices. The effective date at the
top of this policy indicates when the policy was last revised.

Collection And Use of Data

Zoom Services


                                                                                                  2/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 4 of 19

We obtain data when you use Zoom in order to deliver our services and provide a better
experience to you. The categories of data we obtain when you use Zoom include data you
provide to us as well as data that our system collects from you. When we say “customer”, we
mean the person or company that signs up for and has the account with Zoom. A “host” is
someone who can host meetings under a customer account. “You” or “user” or “participant”
is anyone who uses Zoom. (“You” and “user” may also include customers. Some of the
information below applies only to customers, though, and we use “customer” to highlight
those places.)

Data you give us (or that we may receive from another Zoom user, for example, in a
meeting invite):


 Type of Data                Examples                                Zoom Uses it to


 Information that            For customers: Account owner            Create a customer
 identifies you              name, billing name and address,         account
                             payment method

                                                                     Provide Zoom
                             Your name, username and email           services
                             address, or phone number, when
                             you use this information to access
                             or use our services                     Communicate with
                                                                     a customer

                             The phone number a Zoom Phone
                             user dials                              Respond to
                                                                     requests for
                                                                     support


 Other account data          Your phone number (if you choose        Create a customer
                             to put it in), language preference,     account
                             password (if SSO is not used), title,
                             department
                                                                     Provide Zoom
                                                                     services




                                                                                              3/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 5 of 19


 Customer content:           Cloud recordings, chat / instant       Provide Zoom
 information you or          messages, files, whiteboards, and      services*
 others upload, provide,     other information shared while
 or create while using       using the service, voice mails
 Zoom                                                               Store chat logs (for
                                                                    delivery and so you
                                                                    can review and
                                                                    search chat history)


                                                                    Store recordings, if
                                                                    explicitly requested
                                                                    by the host or
                                                                    Customer


                                                                    Store voice mail for
                                                                    Zoom Phone




*Zoom does not monitor or use customer content for any reason other than as part of
providing our services. Zoom does not sell customer content to anyone or use it for any
advertising purposes.




Data that our system collects from you:


 Type of Data              Examples                               Zoom Uses it to




                                                                                           4/18
       Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 6 of 19


Technical information   IP address, MAC address, other       Connect you to and
about your devices,     device ID (UDID), device type,       optimize your
network, and internet   operating system type and version,   experience using our
connection              client version, type of camera,      services
                        microphone or speakers,
                        connection type, etc.
                                                             Provide customers
                                                             dashboards and
                        The phone number of a person         reports
                        making a call using Zoom services
                        (e.g. Zoom Phone)
                                                             Respond to requests
                                                             for support


                                                             Monitor performance
                                                             of our data centers
                                                             and networks


                                                             Conduct anonymized,
                                                             aggregated analytics
                                                             to improve Zoom’s
                                                             service performance




                                                                                    5/18
       Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 7 of 19


Approximate Location   To the nearest city (we do not         Connect you to the
                       “track” your specific location)        nearest data center


                                                              Comply with privacy
                                                              and other laws – for
                                                              example, so we can
                                                              provide you with the
                                                              right notices for your
                                                              area


                                                              Suggest choices such
                                                              as language
                                                              preferences


                                                              Monitor performance
                                                              of our data centers
                                                              and networks


                                                              Respond to requests
                                                              for support


Information about      Did you use VoIP or a phone call?      Optimize your Zoom
how you use Zoom                                              experience
(this is NOT
information or         Did you shift from the mobile client
content you share in   to the desktop?                        Respond to requests
your meetings or in                                           for support
chats)
                                                              Conduct anonymized,
                                                              aggregated analytics
                                                              to improve Zoom’s
                                                              performance.




                                                                                       6/18
       Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 8 of 19


Setting and            Join with video off                    To provide you
preferences chosen                                            choices for how you
by the user                                                   use Zoom
                       Require meeting password


                       Enable waiting room


                       Do not allow screen sharing other
                       than host



Metadata               Duration of the meeting / Zoom         Provide Zoom
                       Phone call                             services


                       Email address, name, or other          Provide customers
                       information that a participant         dashboards and
                       enters to identify themselves in the   reports
                       meeting

                       Join and leave time of                 Respond to requests
                                                              for support
                       participants


                       Name of the meeting


                       Date / time that meeting was
                       scheduled


                       Chat status (unless a setting is
                       actively chosen by user)


                       Call data records for Zoom Phone


Recordings


                                                                                    7/18
         Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 9 of 19

If you attend a Zoom meeting or webinar as a participant, the host may choose to record
the session, and if so, the host is responsible for obtaining consent from you. Zoom helps
hosts obtain consent from meeting participants by providing visual and audio cues to alert
participants of a recording. A meeting host may even turn on a pop-up notice which
requires a participant to click a “continue” button to acknowledge notice of the recording.
Recordings may contain personal data and may be stored in Zoom’s cloud at the request of
the customer. A meeting host may choose to store a recording of a meeting on the host’s
local storage device, not in Zoom’s cloud. When a host chooses to do that, Zoom does not
have any control over the recording. Our customer may also request that a transcript be
made of the recording stored in our cloud. The transcript, which may also contain personal
data, is treated the same way as the recording by Zoom.

Zoom Phone allows customers to record phone calls, receive voice mail recordings, and
obtain transcripts of voicemail, all which may contain personal information and also be
stored in our cloud.

Zoom does not monitor, access or use the recordings or transcripts that a meeting host or
Zoom Phone customer may choose to store in Zoom’s cloud, unless he or she requests us
to, for example, to provide technical support.

Attention Tracking

If you attend a Zoom meeting or webinar as a participant, the host (or their account
administrator) may have enabled Attention Tracking. This feature is operational only when a
host is sharing their screen. It places a small clock icon next to a participant’s name to
indicate only to the host when Zoom is not the active window on the participant’s computer
for more than 30 seconds, when the host is sharing their screen. While Zoom may provide
certain tools to show that attention tracker is on, it is the meeting host’s responsibility to
notify meeting participants if this feature is in use. Neither the meeting host nor Zoom can
see or access any other applications on a participant’s screen or computer. Also, the
Attention Tracker does not allow Zoom to monitor what takes place in a meeting, and does
not apply to meetings where screen sharing is not turned on. Using other features of the
service does not activate Attention Tracker.

Zoom Marketing Sites

Zoom may also gather data from you when you visit our marketing websites, such as
zoom.us and zoom.com. These are our webpages that tell you about our product, plans and
pricing, features, and other information about Zoom. The categories of data we collect from
our websites include: data you choose to give us; data we may obtain from cookies or
similar analytics tools; data we receive from referrals by other customers; and data we



                                                                                                 8/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 10 of 19

collect if you choose to answer any marketing communications. As used in this section,
“you” means visitors to our marketing pages or people who do the things we describe here.
(“You” here does not mean a user of Zoom services.)

Data you can choose to give us:


 Type of       Examples                                  Zoom Uses it to
 Data


 Information   Your name, username, physical             Create an account when you
 that          address, email address, phone             sign up
 identifies    number
 you
                                                         Respond to requests from
                                                         you


                                                         Send you marketing
                                                         communications, unless you
                                                         tell us not to (or if you say it’s
                                                         OK, i.e., opt-in)


 Information   Company, title, department                Provide tailored information
 about your
 job
                                                         Respond to requests from
                                                         you


 Payment       Credit/debit card (goes directly to our   Charge you when you sign up
 information   payment processor; credit card            for a paid plan
               information is not accessed or stored
               by Zoom)


Data we may obtain about you:


 Type of       Examples                                           Zoom Uses it to
 Data




                                                                                              9/18
       Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 11 of 19


 Data         Data collected from tools such as Google       Analyze how our
 collected    Analytics and                                  website is used so we
 through                                                     can improve your
 the use of   Google Ads                                     experience
 cookies
 and pixels
              (All cookies are visible in the Cookie         Allow you to do things
              Preferences tool. You have control over what   like completing
              non-essential cookies you accept. For more     orders, sharing pages,
              information, see our Cookie Policy and the     and remembering
              Cookie section below)                          settings.


                                                             Evaluate the success
                                                             of our Marketing
                                                             campaigns


                                                             Send you tailored
                                                             Zoom advertising
                                                             when you are on
                                                             other sites.


                                                             (For more
                                                             information on how
                                                             Zoom uses cookies,
                                                             see our Cookie Policy)


 Third        Data Enrichment services                       Send you marketing
 Parties                                                     communications,
              Mailing Lists                                  unless you tell us not
                                                             to (or if you say it’s
              Public Sources
                                                             OK, i.e., opt-in)


                                                             Provide tailored
                                                             information based on
                                                             your interests


Cookies and Automated Collection of Data
                                                                                      10/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 12 of 19

This section applies to marketing websites only and does not apply to Zoom services.
There are no advertising cookies or tracking technology in our services.

Zoom collects information about you when you visit our marketing websites, unless you tell
us not to by adjusting your cookie setting. We use such things as cookies and tracking
technologies from our advertising service provider tools (e.g., Google Ads). Information
collected includes Internet protocol (IP) addresses, browser type, Internet service provider
(ISP), referrer URL, exit pages, the files viewed on our marketing sites (e.g., HTML pages,
graphics, etc.), operating system, date/time stamp, and/or clickstream data.

We use this information to determine the offers to make for our services, analyze trends on
and run the marketing site, and understand users’ movements around the marketing site.
We also gather information about our visitors, such as location information at the city level
(which we get from IP addresses) for tailoring advertising and selecting the language to use
to display the website.

You have choices about what cookies can be used. You can adjust cookie settings by turning
off optional cookies in your browser’s setting or by using our Cookie Preferences link at the
bottom of the Zoom homepage. To ensure that you do not receive Advertising Cookies, you
can adjust the slider at the Cookie Preferences link to “Required Cookies/CCPA Opt-Out”.

For more information regarding cookies or similar technologies, please review our Cookie
Policy.

Our Referral Program

You can use our referral program to tell others about Zoom. When you do, you will be asked
to provide that person’s name and email so that we can contact them. We rely on you to
make sure the person you are referring to us has agreed to be contacted. We will send a
one-time email inviting them to visit the marketing site. Unless that person says they want to
hear more, we will only use their name and email address to send this one-time email and
to maintain an activity log of our referral program.

Marketing Communications

You can sign up to receive email or newsletter communications from us. If you would like to
stop receiving these communications, you can update your preferences by using the
“Unsubscribe” link found in these emails, or by emailing unsubscribe@zoom.us.

We may send you push notifications to update you about any events or promotions that we
may be running. If you don’t want to receive these types of communications, you can turn
off the setting on your device that allows these notifications to be delivered.

Additional Data Uses
                                                                                                11/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 13 of 19

Specific Requests. In addition to the uses described above, Zoom may also receive data
from you for specific purposes. When you give it to us, we use the data for that specific
purpose:

     To keep you up to date on the latest Service announcements, software updates,
     upgrades, system enhancements, special offers, and other information
     To run opt-in contests, sweepstakes or other promotional activities
     To provide you with information and offers from us or third parties
     If you choose to participate, to conduct questionnaires and surveys to provide better
     services to our customers and end users
     To respond to you when you apply to join us (zoom.us/careers)
     To personalize marketing communications and website content based on your
     preferences, such as in response to your request for specific information on products
     and services that may be of interest.

Comply with legal obligations. We use data to detect, investigate and stop fraudulent,
harmful, unauthorized or illegal activity. We also use data to comply with our contractual
and legal obligations, resolve disputes with users, and enforce our agreements, if needed.

Disclosures

During use of Zoom. When you use Zoom, some data will be disclosed to other participants
and to meeting or webinar hosts. For instance, when you attend a meeting, your name
might appear in the attendee list. If you turn on your video camera, your image will be
shown. If you send a chat or share content, that can be viewed by others in the chat or the
meeting.

Customer Content, Dashboards and Reports. Customer content, including information
shared during meetings, information about participants in meetings and any recordings of
meetings, belongs to our customers. Customers may use this content, which may include
personal data about participants, for their own purposes. Customers may also receive data
we collect (for example, participants’ names) when they generate Zoom dashboards and
usage reports for themselves.

At the direction of our Customers. As described more below, under the EU’s GDPR, Zoom
is a “Processor” of customer content and personal data that our Customers may put into
our systems when they use Zoom. Our customers are the “Controllers”. We follow their
directions regarding this data, and may store it, delete it, or disclose it at their direction.

For Legal Reasons. We may also disclose data when we respond to valid legal process
including jurisdiction. Zoom’s policies regarding compliance with valid legal process preclude
cooperation where a government does not have jurisdiction. Zoom may also disclose data
when reasonably necessary to preserve Zoom’s legal rights.

                                                                                                  12/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 14 of 19

To Third Party Service Providers. We use third-party service providers to help us provide
portions of the Zoom services and give support. Examples of these third parties include
public cloud storage vendors, carriers, our payment processor, and our service provider for
managing customer support tickets. They only receive data needed to provide their services
to us. We have agreements with our service providers that say they cannot use any of this
data for their own purposes or for the purposes of another third party. We prohibit our
service providers from selling data they receive from us or receive on our behalf. We require
service providers to use data only in order to perform the services we have hired them to do
(unless otherwise required by law). For example, we may use a company to help us provide
customer support. The information they may receive as part of providing that support
cannot be used by them for anything else. For more information about our service
providers, please see our Sub-processors page.

Does Zoom sell Personal Data?

We do not sell your data.

We do not allow marketing companies, advertisers or similar companies to access personal
data in exchange for payment. We do not allow third parties to use any personal data
obtained from us for their own purposes, unless you consent (e.g., when you download an
app from the Marketplace). Our customers may use the webinar service to generate their
own marketing leads and they may provide marketing information to you. When you
register for a webinar, you provide your data to the host of the webinar, and if required, any
consent that you give about your data would be to them, as well. Zoom may keep the data
about the registration in our system in order to facilitate the webinar, but Zoom does not
use or share that data other than to provide the services. A customer may also charge for
their webinars. Again, that transaction is between the host and participant of the webinar.
Zoom is not selling any data.

As described in the Zoom marketing sites section, Zoom does use certain standard
advertising tools on our marketing sites which, provided you have allowed it in your cookie
preferences, sends personal data to the tool providers, such as Google. This is not a “sale” of
your data in the sense that most of us use the word sale. However, California’s CCPA law
has a very broad definition of “sale”. Under that definition, when Zoom uses the tools to
send the personal data to the third-party tool providers, it may be considered a “sale”. It is
important to know that advertising programs have always worked this way and we have not
changed the way we use these tools. It is only with the recent developments in data privacy
laws that such activities may fall within the definition of a “sale”.

Because of CCPA’s broad definition, as is the case with many providers since the CCPA
became law, we provide a “Do Not Sell My Personal Information” link at the bottom of our
marketing sites. You can use this link to change your Cookie Preferences and opt out of the

                                                                                              13/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 15 of 19

use of these advertising tools. If you opt out, Personal Data that was used by these tools will
no longer be shared with third parties in a way that constitutes a “sale” under CCPA.

Data Retention

We will retain personal data collected for as long as required to do what we say we will in
this policy, unless a longer retention period is required by law. Customers can delete their
own content.

Transfer and Storage of Personal Data

Zoom services generally store data in the United States, though through our global data
centers, data may come in from wherever users are located. We may transfer your data to
the U.S., or to third parties acting on our behalf, for the purposes of processing or storage.
Our customers may choose to have their data stored outside of the U.S; for example, they
may choose to have their data stored in their geographic vicinity. We may store local data
locally in order to comply with specific local laws and regulations. By using Zoom, or
providing personal data for any of the purposes stated above, you consent to the transfer to
and storage of your personal data in the U.S., or other location as directed by our customer.
In certain limited circumstances, courts, law enforcement agencies, regulatory agencies, or
security authorities in those other countries may be entitled to access your personal data.

Security of your Personal Data

Zoom is committed to protecting your personal data. We use a combination of industry-
standard security technologies, procedures, and organizational controls and measures to
protect your data from unauthorized access, use, or disclosure.

We recommend you take every precaution in protecting your data when you are on the
Internet. For example, change your passwords often, use a combination of upper and
lower-case letters, numbers, and symbols when creating passwords, and make sure you use
a secure browser. If you have any questions about the security of your data, please contact
 our security team at security@zoom.us

Linked Websites and Third-Party Services

Our marketing websites may provide links to other third-party websites and services which
are outside our control and not covered by this policy. We encourage you to review the
privacy policies posted on these (and all) sites you visit or services you use.

Data Subject Rights




                                                                                               14/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 16 of 19

Generally, when we obtain personal data, we do so on behalf of our customers. For
purposes of GDPR and CCPA, our customer is the “Controller”, or decision maker, for the
personal data, and we are the “Processor”, acting as a “service provider” for, and at the
direction of, our customer. “Processing” just means doing something with the data. We are
typically required to follow a customer’s instructions about personal data we hold for that
customer.

These are certain requests you can make related to personal data about you, which we will
respond to as much as we can under applicable laws. (See below for other legal rights you
may have with respect to your personal data depending on where you reside.)

     Access: You can request more information about the personal data we hold about
     you. You can request a copy of the personal data.
     Rectification: If you believe that any personal data we are holding about you is
     incorrect or incomplete, you can request that we correct or supplement the data. You
     can also correct some of this information directly by logging into your service account,
     if you are a customer. Please contact us as soon as possible if you notice any
     inaccuracy or incompleteness.
     Objection: You can let us know that you object to the collection or use of your
     personal data for certain purposes.
     Opt Out of “Sales”: You can ask us to take you out of certain advertising related to
     your personal data by clicking on the “Do Not ‘Sell’ My Personal Information” link.
     Erasure: You can request that we erase some or all of your personal data from our
     systems. For instructions on how to delete your account please see
     https://support.zoom.us/hc/en-us/articles/201363243-How-Do-I-Delete-Terminate-My-
     Account
     Restriction of Processing: You can ask us to restrict further processing of your
     personal data. (This just means you can ask us to stop using it for what we have been
     using it for.) This may mean that we have to delete your account.
     Portability: You can ask for a copy of your personal data in a machine-readable
     format. You can also request that we transmit the data to someone else where it’s
     technically possible.
     Withdrawal of Consent: If we are processing your personal data based on consent
     that you gave us when we got the data, you may have the right to withdraw your
     consent at any time. For example, if you have signed up for marketing
     communications you can request to be removed from these communications.
     Right to File Complaint: You have the right to lodge a complaint about Zoom’s
     practices with respect to your personal data with the supervisory authority of your
     country or EU Member State.




                                                                                              15/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 17 of 19

Sometimes we will not be able to fulfill your request. If it prevents us from complying with
our regulatory obligations or impacts other legal matters, if we cannot verify your identity,
or if it requires extraordinary cost or effort, we will tell you in a reasonable time and give
you an explanation.

To make a request, please contact our Privacy Team at privacy@zoom.us or by writing
to the following address:

Zoom Video Communications, Inc.

Attention: Data Privacy Officer

55 Almaden Blvd, Suite 600

San Jose, CA 95113

US: 1-888-799-9666

If you have a password protected Zoom account, we will use your account information to
verify your identity. If not, we will ask you to provide additional verification information.
What we request will depend on the nature of your request, how sensitive the information
is, and how harmful unauthorized disclosure or deletion would be.

Additional Information About Specific Regulations

Residents of the European Union (EU), United Kingdom, Lichtenstein, Norway, Iceland
or Switzerland

If you reside in the European Union (EU), United Kingdom, Lichtenstein, Norway, Iceland or
Switzerland, you may have legal rights with respect to your personal data, including those
set forth under the EU’s General Data Protection Regulation (GDPR).

GDPR requires that we have a “basis” for processing your data. We process your personal
data (i) with your consent (where applicable), (ii) to perform a contract with a customer, and
(iii) for other legitimate interests and business purposes.

Residents of the State of California

If you reside in California, you may have legal rights with respect to your personal data,
including those set forth under the California Consumer Privacy Act (CCPA). If you are a
California resident, you can request information about both the categories and specific
pieces of data we have collected about you in the previous twelve months, the reason we
collected it, the category of entities with whom we have shared it and the reason for any
disclosure. Zoom is prohibited from discriminating against California consumers that
choose to exercise their privacy-related rights under the CCPA.
                                                                                                 16/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 18 of 19

Zoom for Government Customers

This paragraph only applies to Zoom for Government (ZfG) customers. The ZfG service is
hosted in the United States in a separate cloud authorized by FedRAMP and is accessible by
way of a separate website (www.zoomgov.com). Here is what that means for you:

     All data collected about you while using the ZfG service or the ZfG website is stored in
     the United States of America;
     Your data is only processed by Zoom in accordance with FedRAMP “moderate impact
     level” control standards;
     The sections in this policy related to the GDPR and any other references to
     international data handling do not apply to the personal data collected by Zoom about
     you in connection with your use of the ZfG service or ZfG website;
     With regard to the Zoom App Marketplace, we do not allow third parties to use any
     personal data obtained from us for their own purposes, unless it is with your consent
     (e.g. when you download an app from the Zoom for Government Marketplace:
     https://marketplace.zoomgov.com/).

EU-U.S. Privacy Shield and Swiss-U.S. Privacy Shield

Zoom Video Communication, Inc. participates in and has certified its compliance with the
EU-U.S. Privacy Shield Framework and the Swiss-U.S. Privacy Shield. Zoom is committed to
subjecting all personal data received from EU member countries, Switzerland, and the
United Kingdom, in reliance on the Privacy Shield Frameworks, to the Framework's
applicable Principles. To learn more about the Privacy Shield Frameworks, and to view our
certification, visit the U.S. Department of Commerce's Privacy Shield List,
https://www.privacyshield.gov/list.

Zoom is responsible for the processing of personal data it receives under the Privacy Shield
Framework, and subsequently transfers to a third party acting as an agent on its behalf.
Zoom complies with the Privacy Shield Principles for all onward transfers of personal data
from the EU, Switzerland, and the United Kingdom including the onward transfer liability
provisions.

With respect to personal data received or transferred pursuant to the Privacy Shield
Frameworks, Zoom is subject to the regulatory enforcement powers of the U.S. Federal
Trade Commission. In certain situations, Zoom may be required to disclose personal data in
response to valid and lawful requests by public authorities or pursuant to requests from law
enforcement.

If you have an unresolved privacy or data use concern that we have not addressed
satisfactorily, please contact our U.S.-based third party dispute resolution provider (free of
charge) at https://feedback-form.truste.com/watchdog/request.

                                                                                                 17/18
        Case 5:20-cv-02155-LHK Document 121-5 Filed 09/14/20 Page 19 of 19

Under certain conditions, more fully described on the Privacy Shield website
https://www.privacyshield.gov/article?id=How-to-Submit-a-Complaint, you can invoke
binding arbitration when other dispute resolution procedures have been exhausted.

Standard Contractual Clauses

In certain cases, Zoom will transfer personal data from the EU in accordance with the
European Commission-approved Standard Contractual Clauses, a copy of which can be
obtained at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=celex%3A32010D0087.

Contact Us

If you have any privacy-related questions or comments related to this privacy policy, please
send an email to privacy@zoom.us. You can also contact us by writing to this address:

Zoom Video Communications, Inc.

Attention: Data Privacy Officer

55 Almaden Blvd, Suite 600

San Jose, CA 95113

If you reside in the EU, United Kingdom, Lichtenstein, Norway or Iceland, you can also
contact our Data Protection Officer.




                                                                                               18/18
